Citation Nr: 0905624	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-05 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to an effective date prior to October 17, 
2005 for the grant of service connection for intermittent 
vertigo with aural fullness consistent with a diagnosis of 
Meniere's disease (hearing loss and tinnitus is included), to 
include on the basis of clear and unmistakable error (CUE) in 
an April 1989 rating decision, which denied service 
connection for hearing loss and dizziness.  

2.  Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
heart problems, and if so, whether service connection for the 
claimed disability is warranted. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney





ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1978 and from October 1978 to August 1987.                

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In June 2007, the Veteran withdrew his appeal for an 
increased disability evaluation for Meniere's disease.  
Therefore, the issues remaining on appeal are entitlement to 
an effective date prior to October 17, 2005 for grant of 
service connection for intermittent vertigo with aural 
fullness consistent with a diagnosis of Meniere's disease 
(hearing loss and tinnitus included) to include CUE and 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
heart problems.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for hearing loss and dizziness in April 
1989 and the Veteran did not appeal this decision.

2.  The Veteran failed to establish an error of fact or law 
in the prior rating decision dated in April 1989 that when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, the 
result would have been manifestly different but for the 
error.

3.  The RO received the veteran's initial claim for 
entitlement to service connection for Meniere's disease on 
October 17, 2005.  

4.  An April 2006 rating decision denied the Veteran's 
application to reopen the claim of entitlement to service 
connection for a heart disorder.  The Veteran did not file a 
timely notice of disagreement.  

5.  Evidence associated with the claims file subsequent to 
the April 2006 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a 
heart disorder.


CONCLUSIONS OF LAW

1.  The April 1989 rating decision that denied service 
connection for hearing loss and dizziness does not contain 
clear and unmistakable error.  38 U.S.C.A. §§ 5101, 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2008).

2.  The criteria for an effective date prior to October 17, 
2005, for the establishment of service connection for 
intermittent vertigo with aural fullness with a diagnosis of 
Meniere's disease (hearing loss and tinnitus is included) 
have not been met.  38 U.S.C.A. § 5110 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.155, 3.400 (2008).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In regards to the request to reopen the claim of entitlement 
to service connection for a skin disorder, the Board notes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

An August 2006 VCAA letter informed the Veteran of the 
criteria for reopening the previously denied claim of 
entitlement to service connection for a heart condition, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  The Veteran 
was informed specifically of what evidence he was required to 
provide to reopen the claim and establish service connection 
for his heart disorder.  This letter notified the Veteran of 
his and VA's respective duties for obtaining evidence.  In 
addition, the Veteran was informed of how VA determines the 
disability rating and effective date should his claim be 
granted.  Based on the foregoing, the Board finds that 
adequate notice has been provided.  

The Board notes that the issue of an earlier effective date 
on appeal was first raised in a notice of disagreement 
submitted in response to the VA's notice of its decision on 
the Veteran's claims.  Under 38 U.S.C.A. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  In this 
case, the earlier effective date issue on appeal did not stem 
from an application for benefits, but rather stemmed from a 
notice of disagreement to the effective date assigned by a VA 
decision.  Under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If VA 
receives a notice of disagreement in response to notice of 
its decision on a claim that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved; 
however, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003), 69 Fed. Reg. 25180 (2004). 
 
A December 2007 Supplemental Statement of the case (SSOC), 
informed the Veteran of the information and evidence needed 
to substantiate his earlier effective date claim.  The SSOC 
also informed the Veteran of the regulations governing 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the Veteran are to be 
avoided).  The VA has satisfied its obligation to notify. 
 
In regards to the Veteran's CUE claim, the Board finds that 
VCAA notice is not applicable to this issue as a matter of 
law.  The Court of Appeals for Veterans Claims (Court) has 
held that the VCAA does not apply to CUE actions.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding VCAA does not apply to Board CUE motions); Baldwin 
v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not 
apply to RO CUE claims).  The general underpinning for the 
holding that the VCAA does not apply to CUE claims is that 
regulations and numerous legal precedents establish that a 
review for CUE is only upon the evidence of record at the 
time the decision was entered (with exceptions not applicable 
in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 F. 
3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to 
this effect).

VA has a duty to assist the Veteran in the development of his 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The Board notes that the 
Veteran was not provided with a VA examination for his heart 
condition; however, VA is not required to provide an 
examination unless new and material evidence has been 
presented.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  In addition, the Veteran has submitted statements in 
support of his claim.  Significantly, neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims. 

II.  Earlier Effective Date to include on the basis of CUE

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application.  See 38 U.S.C.A. § 
5110(a).  VA regulation provides the effective date of an 
award of compensation based on an original claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(a).  The effective 
date for an award of service connection for a disability 
shall be the day following separation from active service or 
date entitlement arose if the claim was received within one 
year after separation from service; otherwise, the effective 
date shall be date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  When 
an award of service connection is granted upon new and 
material evidence which is received after the final 
disallowance of the Veteran's initial claim and which does 
not encompass service department records, the effective date 
of such an award shall be the date of receipt of the 
Veteran's reopened claim or the date on which entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105.

The Veteran seeks an effective date earlier than October 17, 
2005, for service connection for intermittent vertigo with 
aural fullness consistent with a diagnosis of Meniere's 
disease (hearing loss and tinnitus is included), to include 
as on the basis of CUE in an April 1989 rating decision.  In 
his notice of disagreement dated in August 2006 and November 
2007, the Veteran asserts that he is entitled to an earlier 
effective date for the establishment of service connection 
for Meniere's disease.  Specifically, he contends that the 
evidence of record at the time of the April 1989 rating 
decision was sufficient to substantiate his claim of service 
connection and that the proper effective date is August 30, 
1988.  See notice of disagreement dated in August 2006 and 
November 2007.

A.  CUE in April 1989 Rating Decision

In response to the Veteran's original claim for compensation, 
an April 1989 RO rating decision denied service connection 
for bilateral hearing loss and cause of dizziness.  The 
evidence of record at the time of the April 1989 rating 
decision consisted of service treatment records, two VA 
examinations dated in November 1988 and a disability 
evaluation sheet received in January 1989.  The Veteran did 
not provide a notice of disagreement for the denial of right 
ear hearing loss and cause of dizziness within one year of 
the notice letter.  The Veteran filed a notice of 
disagreement in April 1989 for left ear hearing loss.  The RO 
provided the Veteran with a statement of the case in May 1989 
with a letter stating that the Veteran must set out an 
argument or substantive appeal in the attached VA Form 1-9 
within 60 days.  The Veteran did not submit a substantive 
appeal for left ear hearing loss within the required time 
period.  As a result, the April 1989 RO rating decision is 
final.  See 38 U.S.C.A. § 7105.  The April 1989 rating 
decision is therefore accepted as correct unless there is a 
finding of CUE in the rating decision.  See 38 C.F.R. § 
3.105(a).  

The Veteran was awarded service connection for intermittent 
vertigo with aural fullness consistent with a diagnosis of 
Meniere's disease (hearing loss and tinnitus included).  In 
August 2006, the Veteran submitted correspondence alleging 
CUE in the April 1989 RO rating decision.  The RO denied the 
CUE claim in August 2007, and the current appeal ensued.

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication in question.  Id.  Simply to claim CUE 
on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision, which constitutes a reversal 
of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior Adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran and his representative noted that the April 1989 
rating decision noted dizzy spells and hearing loss, yet the 
RO failed to award service connection for acoustic trauma 
and/or Meniere's disease.  See August 2007 notice of 
disagreement.  He contends that the rating decision looked at 
dizziness as a symptom of a heart problem, missing the clear 
evidence of Meniere's disease.  The Veteran further asserts 
that the June 2006 grant of service connection for Meniere's 
disease was based almost entirely on evidence already of 
record at the time of the April 1989 rating decision and 
therefore, the April 1989 rating decision that denied service 
connection for hearing loss and dizziness constituted clear 
and unmistakable error.  

The Board finds that the allegation of CUE concerns the RO's 
interpretation of the evidence in its April 1989 rating 
decision.  Thus, this allegation is considered a disagreement 
with how the RO evaluated such evidence in its final decision 
to deny service connection.  A dispute as to how the RO 
evaluated and interpreted evidence cannot constitute CUE 
under VA law.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
Damrel v. Brown, 6 Vet. App. 242 (1996).  

In addition, the Board acknowledges that the record contains 
a June 2006 VA examiner's opinion stating that it is as 
likely as not that at least a portion of the Veteran's 
hearing loss and tinnitus is related to military acoustic 
trauma and/or Meniere's disease and that the Meniere's 
disease is related to military service.  However, the 
evidence before the RO at the time of the April 1989 decision 
did not contain a medical opinion diagnosing the Veteran with 
Meniere's disease or relating that disease to service.  A 
determination that there was CUE in the April 1989 RO 
decision must be made on the record that existed at the time 
of that decision, and evidence submitted since that decision 
cannot be the basis for a finding of CUE.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Thus, any 
subsequently developed evidence, such as the recent medical 
opinion, which the Veteran and his representative asserts as 
proof of the RO's mistake in its decision not to award 
service connection in 1989, is not applicable to a claim of 
CUE in a prior decision.  See Porter v. Brown, 5 Vet. App. 
233 (1993).  Because the assertion of CUE here concerns the 
RO's interpretation of the evidence of record at the time, 
the Board holds that the appellant has not raised a valid 
claim for CUE in the RO's April 1989 rating decision.  
Accordingly, clear and unmistakable error is not established.

B.  Earlier Effective Date 

In the absence of CUE in the April 1989 RO rating decision, 
the Veteran is not entitled to an effective date of the day 
following separation from active service.  See 38 C.F.R. § 
3.105(a).  Consequently, service connection cannot be 
established earlier than the date of the filing of the new 
claim.

The Board observes that the RO received an informal request 
to reopen the Veteran's claim for hearing loss on July 29, 
2005.  The Veteran submitted an amendment to that claim to 
include tinnitus and Meniere's disease, which was received by 
the RO on August 4, 2005 and October 17, 2005, respectively.  
The Board finds that the Veteran's initial claim for 
entitlement to service connection for Meniere's disease was 
received by the RO on October 17, 2005.  There is no evidence 
of record to show that there was any communication from the 
Veteran or his representative indicating intent to apply for 
service connection for Meniere's disease, constituting a 
pending claim, prior to that date.  Although the RO 
recognized the Veteran's hearing loss and tinnitus as 
symptoms of the Veteran's Meniere's disease, it does not 
constitute a claim for Meniere's disease.  See generally 
Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (holding 
that a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be 
considered the same claim).   In addition, as the grant of 
service connection for hearing loss and tinnitus was 
dependent on the award of service connection for Meniere's 
disease, the effective date of the award of hearing loss and 
tinnitus cannot precede the effective date of the grant of 
service connection for Meniere's disease.

Based on the foregoing, the assignment of an earlier 
effective date for the grant of service connection for 
intermittent vertigo with aural fullness with a diagnosis of 
Meniere's disease (hearing loss and tinnitus is included) is 
not warranted.

III.  New and Material Evidence

An unappealed rating decision in April 2006 denied the 
Veteran's claim of entitlement to service connection for a 
heart disorder on the basis that the evidence did not show 
that the Veteran had a current diagnosis of the claimed 
disability.  The relevant evidence of record at the time of 
the April 2006 rating decision consisted of service treatment 
records, a 1988 VA examination, and VA treatment records from 
August 1990 to November 2005.  The Veteran did not file a 
notice of disagreement for that claim within the one-year 
time limit after the April 2006 rating decision.  Therefore, 
the April 2006 rating decision is final based on the evidence 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In July 2006, the Veteran filed a request to reopen the claim 
of entitlement to service connection for a heart condition.  
Evidence received since the April 2006 rating decision 
includes VA treatment records from November 2005 to November 
2007.  All of the evidence received since the April 2006 
rating decision is new in that it was not of record at the 
time of the April 2006 decision.  However, the VA treatment 
records do not show a current diagnosis of a heart disorder.  
In order to be considered for service connection, a Veteran 
must first have the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Thus, the Board 
finds that the new evidence is not material because it does 
not substantiate a fact necessary to establish service 
connection for a heart disorder.   

Accordingly, having determined that new and material has not 
been submitted, the Veteran's claim for service connection 
for a heart disorder is not reopened.













	(CONTINUED ON NEXT PAGE)

ORDER

1.  As no valid claim for clear and unmistakable error in the 
April 1989 rating decision has been presented, the appeal is 
denied. 

2.  Entitlement to an effective date prior to October 17, 
2005, for the establishment of service connection for 
intermittent vertigo with aural fullness with a diagnosis of 
Meniere's disease (hearing loss and tinnitus is included) is 
denied.

3.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a heart disorder is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


